                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:18-CR-00007-KDB-DSC-1
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 CONNIE SNOW FRANKLIN                       )
                                            )

         THIS MATTER is before the Court upon what can most liberally be read as

a motion of the Defendant pro se for compassionate release, home confinement and

a request for appointment of counsel based on the COVID-19 pandemic under 18

U.S.C. § 3582(c)(1)(A), the First Step Act of 2018 and the Coronavirus Aid, Relief,

and Economic Security (CARES) Act of 2020. (Doc. No. 25). She contends that she

is at a heightened risk for death due to COVID-19. Her conclusory and unsupported

motion will be denied without prejudice.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant claims she requested compassionate release from the

warden but attaches no such request. She claims the warden denied her request

but again attaches no denial letter. Thus, the Court is unable to verify whether or




       Case 5:18-cr-00007-KDB-DSC Document 26 Filed 09/24/20 Page 1 of 3
not the warden has denied the request or whether 30 days have passed since the

warden received the request. The motion fails to show that the Defendant has fully

exhausted her administrative rights to appeal a failure of the BOP to bring a

motion on her behalf or that 30 days have elapsed from the warden’s receipt of a

request. Therefore, this Court will not consider the merits of her claim. United

States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate

release based on COVID-19 where defendant did not seek relief from BOP).

      In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum

amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

      The Defendant asks the Court to appoint her counsel to assist her with her

request for a compassionate release. However, “a criminal defendant has no right

to counsel beyond his first appeal.” United States v. Legree, 205 F.3d 724, 730 (4th




      Case 5:18-cr-00007-KDB-DSC Document 26 Filed 09/24/20 Page 2 of 3
Cir. 2000) (quoting Coleman v. Thompson, 501 U.S. 722, 756 (1991). “Though in

some exceptional cases due process does mandate the appointment of counsel for

certain postconviction proceedings,” the defendant has not presented a showing of

such exceptional circumstances in this case. Legree, 205 F.3d at 730 (internal

citation omitted). The Court finds that the interests of justice do not require

appointment of counsel to assist the Defendant at this time.

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release, home confinement and appointment of counsel (Doc. No. 25),

is DENIED without prejudice to a renewed motion properly supported by evidence

and after exhaustion of her administrative remedies.

      SO ORDERED.


                               Signed: September 24, 2020




      Case 5:18-cr-00007-KDB-DSC Document 26 Filed 09/24/20 Page 3 of 3
